Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-18-00835-CV

                 IN THE INTEREST OF A.A.E., J.A.E., and G.S.G., Children

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017PA01456
                      Honorable Charles E. Montemayor, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the counsel’s motion to withdraw is
DENIED, and the order of the trial court is AFFIRMED. It is ORDERED that no costs be assessed
against appellant in relation to this appeal because she qualifies as indigent under TEX. R. APP. P.
20.

       SIGNED April 10, 2019.


                                                 _____________________________
                                                 Rebeca C. Martinez, Justice